245 F.2d 816
Paul Lee HIBDON, Appellant,v.WARDEN, UNITED STATES PENITENTIARY, ATLANTA, GEORGIA, Appellee.
No. 13125.
United States Court of Appeals Sixth Circuit.
June 7, 1957.

No appearance for appellant.
Fred Elledge, Jr., and Andrew M. Gant, James R. Tuck, Nashville, Tenn., for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court for the Middle District of Tennessee denying the appellant's petition for a writ of habeas corpus. As clearly appears upon the face of the petition filed in the district court, the appellant is confined in the United States Penitentiary at Atlanta, Georgia. Since the appellant is not detained within the territorial jurisdiction of the district court for the Middle District of Tennessee, the court correctly determined that it was without jurisdiction to entertain the petition. Ahrens v. Clark, 1948, 335 U.S. 188, 68 S. Ct. 1443, 92 L. Ed. 1898; United States v. Hayman, 1952, 342 U.S. 205, 213, 72 S. Ct. 263, 96 L. Ed. 232.


2
The judgment of the district court is accordingly affirmed.